Citation Nr: 1023042	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from August 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
chronic headaches.  This matter further comes before the 
Board from an August 2006 rating decision in which the RO, in 
pertinent part, denied service connection for PTSD.  The 
Board notes that the issues on appeal were remanded by the 
Board, in November 2007, to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further evidentiary 
development.  

The Veteran's representative, in the May 2010 Informal 
Hearing Presentation, raised the issue of whether new and 
material evidence had been received to reopen the claim for 
service connection for a concussion, pointing out that the 
recent VA examination diagnosed a traumatic brain injury.  
This matter is referred to the RO/AMC for action deemed 
appropriate.

Although further delay of this matter is regrettable, for 
reasons explained below, the Board finds that it is again 
necessary to remand this matter.  Thus, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action is required on her part.


REMAND

Service Connection for Acquired Psychiatric Disorder

The Board notes that the RO has fully developed and 
adjudicated the Veteran's claim seeking service connection 
for PTSD.  However, in the time since the Board's remand in 
November 2007, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Additionally, in the November 2007 
remand, the Board noted in the introduction that a review of 
the claims file reflected that the Veteran had raised an 
inferred claim for service connection for a psychiatric 
disability, other than PTSD, and that since that issued had 
not been developed for appellate review, it was to be 
referred to the RO for appropriate action.  It appears the RO 
has yet to act on that referral.  Thus, since the issue of 
service connection for an acquired psychiatric disorder other 
than PTSD has not yet been developed for appellate review, 
and based on diagnoses of major depressive disorder, 
generalized anxiety disorder, dysthymic disorder, 
schizophrenia, psychosis, somatoform disorder, schizotypal 
personality disorder, etc. in the record, the Board concludes 
that this matter must again be remanded, in part, for 
consideration of this claim pursuant to the Clemons 
precedent.  Also, the Board notes that the issue on appeal 
has been recharacterized on the first page of this remand 
based on the Clemons case.  

The Board notes that the Veteran underwent a VA examination 
in March 2010 to determine whether she had PTSD based on a 
verified in-service stressor.  While this VA examination 
contained extensive discussion as to whether or not the 
Veteran suffered from PTSD based on an in-service stressor, 
the VA examiner did not specifically address whether she 
might have any other acquired psychiatric disorders related 
to service.  The Board concludes that the Veteran has 
submitted sufficient competent evidence showing she has an 
acquired psychiatric disorder other than PTSD, and her 
service treatment records (STRs) show that she was seen on 
several occasions in service complaining of nerves or 
nervousness, and even treated with Valium.  In August 1978 
the assessment was anxiety state - possibly chronic as well 
as acute.  In April 1980 the diagnosis was acute anxiety 
neurosis.  The Board therefore finds that the Veteran meets 
the criteria for a medical examination (regarding service 
connection for an acquired psychiatric disorder other than 
PTSD) under the VCAA and that the evidentiary record does not 
contain sufficient medical evidence to make a decision on 
that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of 
the fact that the Veteran underwent a thorough VA examination 
in March 2010 regarding her PTSD, an attempt should be made 
to forward this matter to the examining VA psychologist from 
March 2010 to address the remand orders below.  If the VA 
examiner from March 2010 is not available, then the Veteran 
should be scheduled for another VA examination in order to 
address the remand orders.

The Board also notes that on the VA examination for PTSD in 
March 2010, the Veteran reported she had retired due to 
medical (physical problem).  She reported receiving "SSDI" 
due to paranoia and psychosis, and that she was unable to 
work due to arthritis in her hands, hip, and feet.  However, 
there are no records from the Social Security Administration 
(SSA) contained in the claims folder, nor is there any 
indication that VA attempted to obtain them.  When VA has 
actual notice of the existence of records held by SSA that 
appear relevant to the claim before VA, VA has a duty to 
assist by requesting those records from SSA.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on 
remand an attempt should be made to obtain all relevant SSA 
records.  

Service Connection for Migraine Headaches

The Veteran essentially contends that she has migraine 
headaches as a result of an automobile accident in January 
1980.  

STRs show that in July 1977 the Veteran was seen for 
headaches secondary to a fight.  In July 1977 she complained 
her head hurts.  In July 1979 she complained of extreme 
headaches for one week, and the diagnosis was tension 
headaches.  In January 1980 she was seen for follow-up after 
an automobile accident.  She reported having hit her head on 
the windshield and loss of consciousness for 10 minutes.  She 
reported she sought no medical attention that day, but went 
to the hospital the next day and complained of knee pain and 
dizziness.  The assessment was multiple bruises and 
sleepiness secondary to jet lag.  In April 1980, the Veteran 
complained of severe headaches and the diagnosis was tension 
headaches.  

VA treatment records show that in August 2003 the Veteran was 
seen for a new evaluation and to get in with the VA system.  
It was noted that she had been in the system in 1993.  At 
that time she complained of occasional migraines.  

On VA examination in June 2005, the Veteran reported that she 
experienced daily headaches.  The examiner, who indicated he 
reviewed the claims folder, opined that such headaches, which 
were first diagnosed after her January 1980 automobile 
accident, were not related to the accident.  

In November 2007, the Board remanded this issue for further 
evidentiary development.  The Board observed at that time 
that the Veteran's STRs demonstrated that she was diagnosed 
with tension headaches in July 1979, which was well before 
her January 1980 accident, as well as in April 1980, after 
the accident.  Also, that she complained of experiencing 
headaches in July 1977 and November 1977, again before the 
January 1980 automobile accident.  The Board found that 
because the objective evidence of record demonstrated that 
the Veteran experienced headaches before her January 1980 
automobile accident, a new examination and clinical opinion 
that took into account such facts was warranted.  

In support of her claim, the Veteran submitted a duplicate 
invoice dated January 9, 1980, showing that she owed money to 
Billings Radiology.  She also submitted a patient instruction 
sheet from Billings Deaconess Hospital Emergency Department, 
dated January 9,1980, showing that the Veteran was the 
patient and that she was provided instructions for a head 
injury and for her neck.  She was to follow up with her 
doctor at home as needed.  

In March 2010, the Veteran underwent a VA neurological 
examination.  The VA examiner reviewed her claims folder and 
medical records, and noted that in an STR dated January 15, 
1980, the Veteran was seen for follow-up after an automobile 
accident on January 9, 1980 in which she was a passenger in a 
car moving at highway speeds that hit a slow-moving snow 
plow.  It was noted that she struck her head on the 
windshield and had loss of consciousness for 10 minutes.  The 
VA examiner also noted that on her enlistment examination in 
January 1976, there was no mention of a disconjugate gaze and 
eyes were normal.  The Veteran reported that after the 
automobile accident in January 1980, she started to have 
headaches once a month, but denied a history of migraine 
headaches before then.  She reported she continued to have 
headaches once a month that were associated with emotional 
stress.  On examination, it was noted that her cranial nerves 
were not all intact, and that her cranial nerve dysfunction 
involved a disconjugate gaze, with her right eye turned 
outward on neutral gaze, although she was able to move both 
eyes with grossly normal range of motion.  The examiner noted 
that the Veteran carried a diagnosis of "syncope and 
collapse", and that she described episodes which happened 
about six times in the past year, but she did not have a 
seizure disorder.  The examiner also noted that the Veteran 
carried diagnoses of PTSD, major depression, personality 
disorder, psychotic disorder, and paranoid schizophrenia, and 
that her conversation was disjointed and mental status 
bizarre, thus making it difficult to interpret the symptoms 
as being secondary to psychiatric causes versus a head 
injury.  It was noted that the Veteran had a stable pituitary 
macroadenoma.  The diagnoses were TBI (traumatic brain 
injury) and residual headaches, and the examiner noted that 
it was difficult to sort out the effects of TBI from other 
psychiatric diagnoses.  The examiner opined that it was at 
least as likely as not that the Veteran's headaches were 
related to her in service motor vehicle accident.  The 
examiner provided a rationale that the Veteran's verbal 
history of a motor vehicle accident with 10 minutes of loss 
of consciousness was supported by entries in the service 
medical records, and that the mechanism of injury - slamming 
head into the windshield in a motor vehicle accident and 
history of loss of consciousness was consistent with "mild 
TBI".  The examiner indicated that chronic headaches were a 
symptom that was associated with TBI, and that the Veteran 
reported that her headaches significantly changed in 
frequency and intensity status post motor vehicle accident 
and that she denied a significant headaches history prior.  

The Board finds that at this point, additional attempts at 
evidentiary development must be accomplished prior to the 
Board rendering a decision.  

First, the Board notes that although the Veteran was seen at 
the hospital over 30 years ago, an attempt should be made to 
obtain any available treatment records for the Veteran from 
Billings Deaconess Hospital from January 9, 1980.  

Second, the only VA treatment records in the claims file are 
dated from August 2003 through June 2006, but it appears that 
the Veteran received VA treatment prior to August 2003 and 
subsequent to June 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
since VA treatment records dated prior to August 2003 and 
subsequent to June 2006 could be relevant to the Veteran's 
claims, and are considered in the possession of VA 
adjudicators, on remand an attempt to obtain complete VA 
treatment records, prior to August 2003 and subsequent to 
June 2006, should be made.  38 U.S.C.A. § 5103A(b),(c).

Third, the Board acknowledges that the RO obtained a medical 
opinion in March 2010 from a VA physician regarding the 
Veteran's claim for service connection for migraine 
headaches.  On remand, the RO/AMC will need to make a 
determination, after receiving any additional records, 
whether another opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
Veteran, make an attempt to obtain any 
available treatment records for the 
Veteran from Billings Deaconess Hospital 
from January 9,1980.  

2.  Obtain complete and current VA 
treatment records for the Veteran, for any 
treatment for a psychiatric disorder or 
headaches, to specifically include any 
treatment prior to August 2003 and 
subsequent to June 2006.

3.  Obtain and associate with the claims 
file all SSA records for the Veteran - to 
include any records regarding any claim 
made by the Veteran and any medical 
records relied upon to make any decision.

4.  Following completion of the above, 
arrange for the VA examiner who provided 
the March 2010 examination report to 
review the Veteran's claims folder.  This 
review should be indicated in the report.  
The examiner should be asked to discuss 
whether the Veteran, aside from PTSD, 
suffers from any other acquired 
psychiatric disorder.  If the VA examiner 
finds that the Veteran has a diagnosis of 
acquired psychiatric disorder(s) other 
than PTSD, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran developed the psychiatric 
disorder(s) as a result of her military 
service.  The complete rationale for all 
opinions must be provided, and if the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

If this examiner (from March 2010) is not 
available, please forward this request to 
another qualified examiner in order to 
comply with the aforementioned request for 
an opinion.  The examiner should conduct a 
thorough mental disorders evaluation of 
the Veteran and, based on a review of the 
claims folder and medical records, and 
sound diagnostic principles, provide a 
diagnosis of any and all acquired 
psychiatric disorders found.  If the 
examination results in a diagnosis of 
acquired psychiatric disorder(s), the 
examiner should state in the examination 
report whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran developed an acquired 
psychiatric disorder(s) as a result of her 
active service.  The complete rationale 
for any and all opinions must be provided, 
and if the examiner is unable to provide 
the requested opinions without resorting 
to speculation, it should be so stated.

5. After the above actions have been 
completed, the Veteran's claims should be 
readjudicated, with consideration of the 
holding in Clemons v. Shinseki, supra.  
If, upon readjudication, any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time for 
response should be allowed.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

